Citation Nr: 0602390	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for asthma, and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for hypertension, to 
include as secondary to asthma.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to asthma.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought.  
Appeal to the Board was perfected as to the four issues 
listed above.  

In September 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge of the Board, sitting in 
Montgomery, Alabama.  The hearing transcript is of record.  

The Board hereby reopens the claim of entitlement to service 
connection for asthma.  The claim is granted only to this 
extent.  The reopened asthma claim, plus the hypertension and 
diabetes claims, are REMANDED for further evidentiary 
development.  Service connection for pseudofolliculitis 
barbae is denied.


FINDINGS OF FACT

1.  In November 1977, the RO denied an original claim of 
entitlement to service connection for asthma.  A November 
1977 letter notified the veteran of the decision and of his 
appeal rights, but he did not initiate appeal.  


2.  Thereafter, the veteran took no action on his asthma 
claim until September 2002, when he filed an informal 
petition to reopen.  After the January 2003 RO denial, he 
perfected an appeal to the Board.     

3.  Evidence added to the record after November 1977, as to 
service connection for asthma, is neither cumulative nor 
redundant; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  

4.  The record does not show present, active manifestation of 
pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The November 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has been received since 
November 1977 as to service connection for asthma, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  The criteria for service connection for 
pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1100, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Asthma - New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented on a 
disallowed claim, then the Secretary shall reopen and 
reconsider the claim.

The Board must address the issue of new and material evidence 
because the submittal of such evidence is a prerequisite to 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond an evaluation of whether 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a "legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has jurisdictional responsibility to 
consider whether it was proper to reopen a claim, regardless 
of whether the previous denial of the claim was appealed to 
the Board.).

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Basically, an RO denial is final if there is no communication 
indicating disagreement with the denial within a year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  As for 
Board denials, they are final as of the date of mailing as 
stamped on the face of the decision.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial is 
"new and material."  See 38 U.S.C.A. § 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209, 218-219 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 1998).  
New and material evidence is evidence not previously 
submitted to agency decision-makers; which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of previous evidence of 
record; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

In June 1977, the veteran filed his initial claim of 
entitlement to service connection for asthma.  A November 
1977 rating decision denied the claim.  The veteran was 
notified of the rating action and of his appeal rights in 
November 1977, but he did not initiate appeal. 

Thereafter, the veteran took no further action on his asthma 
claim until September 2002, when he filed an informal 
petition to reopen with the RO.  In January 2003, the RO 
determined that new and material evidence was submitted to 
reopen the claim, but denied the reopened claim on its 
merits.  The veteran then perfected an appeal to the Board.  

Based upon the above, the November 1977 rating decision is 
the operative rating action for the purposes of determining 
whether new and material evidence was submitted thereafter to 
permit reopening of the asthma service connection claim.  
Evidence added to the record since November 1977 includes the 
veteran's service medical records and post-service medical 
records showing treatment for asthma, which were not of 
record in November 1977.  These are clearly new records.  
38 C.F.R. § 3.156(a) (2005).  

The record after November 1977 also contains evidence that 
meets the test of "materiality" in 38 C.F.R. § 3.156(a).  
The key basis for original denial was 
then-current clinical records, which showed no active 
manifestation of asthma.  See August 1977 VA compensation and 
pension (C&P) examination report.  The new evidence includes 
evidence of treatment for asthma within the last several 
years.  This is evidence material on current manifestation of 
the disorder for which service connection is sought - a basic 
prerequisite in any service connection claim.  See 38 C.F.R. 
§ 3.303 (2005); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. 
§ 1110 requires current symptomatology at the time the claim 
is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  On these grounds, 
the Board finds that new evidence is also material.  The 
claim is reopened and is granted only to this extent.    

Having reopened the claim, the Board has jurisdiction to 
review the underlying service connection claim de novo, based 
on the whole record.  It concludes that the record, to date, 
does not present sufficient evidence on which to decide the 
claim on its merits, and thus, a REMAND is in order for 
further evidentiary development.

II.  Service Connection for Pseudofolliculitis Barbae

Service medical records reflect that the veteran was referred 
to the dermatology department in mid-1974.  In July 1974, he 
was diagnosed with "pseudofolliculitis barbae of unknown 
severity."  He was placed on "shaving profile" once or 
twice weekly with instructions to use depilatory cream.  In 
March 1975 and February-August 1976, he was seen numerous 
times for pseudofolliculitis, manifested as ingrown hairs on 
the face and neck.  Special instructions were given about the 
frequency and method of shaving the face.  No active skin 
problem was noted as of separation.  A November 1978 periodic 
medical examination report documents normal clinical 
evaluation of the face and neck, and skin generally.         


The August 1977 VA C&P examination resulted in normal 
clinical evaluation for the skin; the examiner noted, "No 
cyanosis, no eruptions."  The record presents no medical 
evidence thereafter indicating active manifestation of 
pseudofolliculitis or other dermatological problem affecting 
the face or neck.  In fact, private medical records dated in 
2002 provide that the skin is "warm and dry without skin 
lesions, masses or rashes," and is "soft without 
subcutaneous masses or induration."     

Most recently, the veteran himself testified that he has not 
had any treatment for the claimed skin disorder since 
discharge.  He prevents bumps and irritation by using shaving 
powder.  His contention is not that he current has, or has 
had recently, skin flare-ups; rather, his claim is based on 
evidence that did have the skin condition at one time, in 
service.  See hearing transcript, pp. 11-13.   

The Board agrees with the veteran that the record amply 
demonstrates manifestation of pseudofolliculitis barbae in 
service.  However, a basic requisite for any service 
connection claim is present manifestation of the claimed 
disease or disorder. See 38 C.F.R. § 3.303; Gilpin and 
Degmetich, supra.  The evidence does not show currently 
active skin problems.  

Based on the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

III.  Veterans Claims Assistance Act (VCAA)

The following analysis applies to service connection for 
pseudofolliculitis barbae.  In light of the Board's favorable 
resolution of the asthma claim to the extent the claim is 
reopened, which at this time poses no risk of prejudice to 
the veteran, the Board need not discuss further VA compliance 
with VCAA as to the new and material evidence issue.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

On November 9, 2000, VCAA, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted.  VCAA 
imposed on VA certain notice and assistance duties.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000, or not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, in November 2002, before issuance 
of the rating decision on appeal, the RO sent the veteran a 
letter advising him of the evidentiary requirements in a 
service connection claim, including an explicit statement as 
to requirement of presently active disability.  The letter 
advised him that VA would help him in claim substantiation, 
but that he must identify the sources of relevant evidence.  
Also, in April 2003, the RO sent the veteran a letter 
explaining his and VA's respective claim development 
responsibilities, and as well, the elements of a successful 
service connection claim.  A third VCAA letter, sent in June 
2003, reinforced the prior notice, and explained that claim 
substantiation responsibility ultimately lies with the 
claimant.  Further, the Statement of the Case (SOC) placed 
him and his representative on notice, again, that the record, 
to date, does not show current manifestation of the skin 
disorder.  As for the fourth element, the SOC included the 
text of 38 C.F.R. § 3.159, from which this element is 
derived.  

Full VCAA notice, to include the fourth element, arguably was 
accomplished after issuance of the January 2003 rating 
decision.  The Board finds no prejudicial error resulted as a 
result of this timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini to mean that the intent 
and purpose of the law are to provide a full VCAA notice 
before the initial AOJ decision to ensure full and fair 
development of the case and to provide a claimant ample time 
to substantiate the claim.  However, the Court recognized 
that a case-by-case evaluation might be warranted at times.  

Here, the veteran had not one, but three, VCAA letters asking 
him to identify sources of pertinent evidence to enable VA to 
assist him.  He was aware he could send pertinent items 
himself, and he did so.  He submitted written statements as 
to his allegations, supplementing them with private medical 
records.  He exercised his right to provide lay evidence in 
the form of hearing testimony.  Even after the issuance of 
the third VCAA letter in June 2003, by which date notice of 
all four elements were provided, he submitted only duplicate 
copies of private medical records.  He did not identify 
sources of pertinent evidence not already of record.  He did 
not claim that VA failed to comply with VCAA notice 
requirements, or that he has any other evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005). 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification record, service medical 
records, private and VA clinical records, and lay evidence in 
the form of hearing testimony and written statements.  
Therefore, the Board concludes that VA has met its duty-to-
assist obligations.   




ORDER

New and material evidence having been added to the record 
since the last final denial of the asthma service connection 
claim, the claim is reopened, and is granted only to this 
extent.

Service connection for pseudofolliculitis barbae is denied.


REMAND

The Board finds that further evidentiary development is 
warranted as to the asthma (reopened), hypertension, and 
diabetes mellitus claims.  The three issues are remanded for 
the performance of VA C&P medical examination(s) appropriate 
to the claims, after any additional, missing records are 
obtained and associated with the claims file.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.131. 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This third element could be satisfied 
by competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  

In this case, the record contains records of relatively 
recent treatment for asthma, thus providing the first and 
third elements listed in 38 C.F.R. § 3.159(c)(4).  In 
addition, the service medical records reflect treatment for 
asthma, diagnosed as acute and chronic, in mid-1974, and a 
May 1975 record shows that the veteran was placed on 
restricted duty (no more than 3 minutes of running) for 
several days due to bronchial asthma.  Based on the above, 
the Board finds that a C&P examination is needed to determine 
whether asthma is manifested currently, and if so, whether it 
is related to asthma noted during service.

Recent private medical records also document diagnoses and 
treatment for diabetes and elevated blood pressure within the 
last several years.  The veteran contends that service 
connection is warranted for diabetes and hypertension 
secondary to asthma, for which a decision on service 
connection is pending.  Under 38 C.F.R. § 3.310(a) (2005), 
secondary service connection may be found where a service-
connected disability aggravates another condition such that 
the latter is proximately due to, or the result of, the 
former.  In such a case, the veteran shall be compensated for 
the degree of disability - but only that degree - over and 
above the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A C&P examination is warranted to determine, first, whether 
service connection is warranted for asthma.  Then, the 
etiology of hypertension and diabetes, and as well, whether 
either, or both, is rooted in asthma noted during active 
duty, should be ascertained.  The examination should be 
performed after any additional, missing records pertinent to 
asthma, hypertension, and diabetes are obtained and 
associated with the claims file.

The following actions are directed on REMAND, after which a 
de novo review should be conducted:   

1.  Advise the veteran that he should 
submit any evidence, lay or medical, 
pertaining to asthma, hypertension, or 
diabetes that is not already of record.  If 
such evidence exists but he desires VA 
assistance in obtaining them, then he 
should identify the sources of such 
evidence.  If he does so, assist him in 
obtaining the records consistent with VCAA, 
and associate with the claims file any 
records obtained.


2.  The record includes a recent clinical 
record from the Montgomery, Alabama, VA 
medical facility.  At the Board hearing, 
the veteran testified he was treated at 
this facility since the 1980s.  Ensure that 
all missing VA clinical records are 
obtained and associated with the claims 
file.

3.  At the Board hearing (see transcript, 
pp. 6-7), the veteran stated he received 
relevant private treatment, the records of 
which do not appear to be in the claims 
file.  Ask him to identify the doctor(s), 
approximate dates of treatment, nature of 
treatment, and the location of the 
doctor(s).  If he does so, assist him in 
obtaining such private medical records 
consistent with VCAA.  Associate them with 
the claims folder.

4.  After completing the above, schedule 
the veteran for VA C&P medical 
examination(s) by one or more physician(s) 
as warranted to (a) review the veteran's 
claims file, which should include service 
medical records and this remand order; (b) 
diagnose the veteran with respect to his 
claim of entitlement to service connection 
for asthma, hypertension, and diabetes 
mellitus; and (c) for each diagnosis, opine 
whether it is at least as likely as not (by 
a probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) that it 
is etiologically related to active service.  
The examiner should explicitly opine 
whether diabetes or hypertension is the 
result of asthma noted during active duty.    

If any etiology opinion cannot be rendered 
without speculation or conjecture, then the 
examiner should so state and explain why.  
Any etiology opinion should be supported by 
an explanation of rationale therefor, to 
include discussion of history relevant to 
the diagnosis.  The examination should 
include any diagnostic testing deemed 
necessary. 
   
Associate with the claims file the 
examination report and results of any 
diagnostic testing. 

5.  Thereafter, readjudicate the claim de 
novo.  If any determination remains 
unfavorable to the veteran, then issue a 
Supplemental Statement of the Case and give 
him and his representative adequate 
opportunity to respond to it.  Thereafter, 
return the appeal to the Board, if 
warranted.       

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


